Citation Nr: 1503421	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  07-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of a tibial sesamoid fracture and bunionectomy of the left foot.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.R.



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

The Veteran served on active duty from November 2001 to November 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and M.R. testified before the undersigned at a hearing at the RO in December 2007.  A transcript of the proceeding is of record.  

When these issues were before the Board in December 2012, the Board denied the appeal for a rating in excess of 30 percent for major depression and PTSD and remanded the appeal for a higher rating for residuals of a tibial sesamoid fracture and bunionectomy of the left foot for further development.  In August 2013, the Board denied the appeal for a higher rating for residuals of a tibial sesamoid fracture and bunionectomy of the left foot.
  
The Veteran appealed the Board's December 2012 denial of a higher rating for major depressive disorder and PTSD and the Board's August 2013 denial of a higher rating for residuals of a tibial sesamoid fracture and bunionectomy of the left foot to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court granted a joint motion of the parties and remanded the appeal for a higher rating for the service-connected psychiatric disorders to the Board for action consistent with the joint motion.  In May 2014, the Court granted a joint motion of the parties and remanded the appeal for a higher rating for residuals of a tibial sesamoid fracture and bunionectomy of the left foot to the Board for action consistent with the joint motion. 


FINDINGS OF FACT

1.  Prior to February 8, 2012, the residuals of a tibial sesamoid fracture and bunionectomy of the left foot more nearly approximated a severe foot disability than a moderately severe foot disability.  

2.  From February 8, 2012, to the present, the residuals of a tibial sesamoid fracture and bunionectomy of the left foot have more nearly approximated a moderately severe foot disability than a severe foot disability.

3.  Throughout the period of the claim, the social and occupational impairment from the Veteran's major depression and PTSD has more nearly approximated occasional decrease in work efficiency than reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, but not higher, for residuals of a tibial sesamoid fracture and bunionectomy of the left foot prior to February 8, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).

2.  The criteria for an initial evaluation in excess of 20 percent for residuals of a tibial sesamoid fracture and bunionectomy of the left foot beginning February 8, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).

3.  The criteria for an initial disability rating higher than 30 percent for major depression and PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the Veteran with all required notice by letters mailed in March 2006 and April 2006.  While these letters were provided after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claims.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims decided herein.  Service treatment records and pertinent post-service medical records have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor her representative has identified any other evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claims decided herein.

The Board also finds that there has been substantial compliance with the requirements articulated in the Board's prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

Left Foot Disability

Rating Criteria

The Veteran's residuals of a tibial sesamoid fracture and bunionectomy of the left foot have been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014). 

Pursuant to Diagnostic Code 5284, a 10 percent evaluation is warranted for moderate foot injuries, a 20 percent evaluation is warranted for moderately severe foot injuries, and a 30 percent evaluation is warranted for severe foot injuries.  A note following the diagnostic code provides that a 40 percent evaluation is warranted for actual loss of use of the foot. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Factual Background 

The service treatment records reveal that the Veteran underwent a left bunionectomy in February 2004.  She was later treated for sesamoiditis and a tibial sesamoid fracture.  She underwent a left tibial sesamoidectomy in August 2005.

In October 2005, a VA general physical examination was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported having pain when walking, which she indicated could be as severe as an 8 out of 10.  She indicated that she used a cane to walk at times, and denied having any swelling or pain when at rest.  

Physical examination of the lower extremities revealed 5/5 muscle strength against resistance, except with dorsiflexion and plantar flexion of the left foot.  Deep tendon reflexes were 2+ and brisk throughout.  Range of motion testing of the left great toe revealed plantar flexion to 30 degrees and dorsiflexion to 25 degrees, with discomfort.  Pain and decreased strength against resistance with dorsiflexion and plantar flexion, and pain with eversion were noted.  The Veteran indicated that she could not stand on her toes.  

The examiner concluded with an impression of left bunion deformity, status post bunionectomy, with subsequent sesamoiditis and fracture of the tibial sesamoid of the left foot.  The examiner noted that the Veteran continued to have chronic pain for which she took Amitriptyline, which had not appreciably helped her discomfort.  The examiner also observed that walking remained very painful for her to the point where she sometimes used a short cane.  Finally, the examiner noted that the Veteran would not be limited in her ability to do a sedentary job, but that employment in a standing position would be problematic.  

A March 2006 VA treatment report records the Veteran's complaints of left foot pain.  The pain was reported as a sharp shooting pain which was increasing.  She reported the pain was 7+/10 especially when weight bearing.  Physical examination revealed pain on full dorsiflexion of the first metatarsophalangeal joint.  Direct palpation of the plantar metatarsophalangeal joint and sesamoid apparatus did not produce pain per se, but pressure applied just proximal to this area produced significant pain.  The VA physician felt that a surgical screw in the Veteran's left foot could be the main cause of her pain, and recommended its removal.

On March 7, 2006, the Veteran underwent the surgical removal of the screw in her left foot.  A March 2006 post-operative report documents that the Veteran's left foot pain had diminished since her surgery, but that she continued to have sharp pain when walking.  The Veteran's orthotics needed revision.

In June 2006, the Veteran wrote that she still experienced pain and numbness in her left foot.  She had surgery in March 2006 which initially resulted in pain subsiding but in the past few days the pain had flared up.  She reported numbness in her foot as well.  Physical examination revealed tenderness below the first toe.  Sensory examination and muscle examination were normal.  

An October 2006 VA podiatry consultation report notes the Veteran's complaint of left foot pain.  The VA physician noted that the Veteran was working as a nurse's aide and on her feet all night.  Physical examination of the left foot revealed pain and a limited range of motion in the great toe.  The report also documents that the Veteran walked with a limp.  The podiatrist diagnosed posttraumatic surgical arthritis and recommended that the Veteran be casted for orthotics to cushion the painful area.  Another note dated the same day reveals the Veteran reported she had diminished pain since her surgery but continued to have sharp pain on walking .  

In November 2006, the Veteran reported she was still having a lot of pain in her feet.  

In March 2007, the RO issued a rating decision which granted a temporary total disability rating, effective from March 7, 2006, through April 30, 2006, for post-surgical convalescence.  

A treatment summary letter from a VA physician, received in August 2007, reveals that the Veteran had been seen in podiatry with sharp shooting pain in her left foot.  The letter indicates that there had been some success in treatment for this condition, but that the Veteran continued to have a left foot disability.

A November 2007 VA treatment report reveals that the Veteran was employed full time.  Another record dated the same month reveals the Veteran reported that her foot pain had completely resolved.  She did still experience some swelling in the evening after being on her feet for several hours.  Physical examination revealed a sharp shooting pain secondary to tibal sesamoid resection.  

In December 2007, the Veteran testified at a hearing before the Board.  She reported that she was working as a housekeeping aide at a VA medical clinic.  She testified about having to stand for eight hours a day and that her feet would swell by the end of the day.  She also reported having left foot pain while standing or weight bearing, and that the pain was a 7 out of 10 in severity.  She experienced weakness in the left foot, walked with a slight limp at all times, and had to use a cane to ambulate.  She indicated that she had been given orthotics to treat this condition.  She also testified that she could not perform her chosen profession as a certified nurse's assistant as it required that she be on her feet constantly.  

In July 2008, the Veteran complained of left foot pain which was a seven in intensity.  

An October 2009 VA treatment report reveals that the Veteran was working full time, and was volunteering on Saturdays working at a hospital.  

A December 2010 VA treatment report notes that the Veteran was taking one tab of Hydrocodone per day for foot pain.

On February 8, 2012, the Veteran denied having joint pains or abnormalities.  She also denied numbness and weakness.  

An August 2012 VA treatment report reveals that the Veteran was seen for left chest wall pain.  A review of her musculoskeletal system revealed she reported no joint pains or abnormalities.  Another record dated the same month reveals the Veteran was observed to be ambulatory with a steady gait.  

In January 2013, a VA examination was conducted.  The examiner noted that the Veteran's claims file had been reviewed, and the examination report includes a historical summary of her left foot disability.  The Veteran reported having pain and swelling in the left foot with mowing the lawn, excessive standing, pressure on the foot (such as moving furniture and heavy lifting), and cold weather.  She also reported that the left foot pain sometimes radiates up to her ankle and lower leg, and that she had been taking hydrocodone three times per day to treat these symptoms.

The report notes that the Veteran did not use any assistive devices for locomotion.  Physical examination revealed her left foot to be nontender to palpation or manipulation, and without any edema.  The Veteran's gait, ambulation and weight bearing were normal; there was no apparent incoordination, weakened movement, excess fatigability or any increase in functional impairment on repeated use; and the Veteran did not report having any flare-ups.  The impression following an X-ray examination of the left foot was apparent remote bunionectomy and no acute bony pathology.  The examiner described the severity of this disability as moderate.  

The examiner opined that the Veteran had no functional impairment resulting from her service-connected residuals of a tibial sesamoid fracture and bunionectomy of the left foot.  In support of this opinion, the examiner noted that there was no current objective evidence that the Veteran was having functional impairment.  The examiner noted that the Veteran was currently employed as a security assistant for VA police, and that her job mostly entailed making and answering phone calls, watching monitors, and working on a computer.  The examiner opined that the Veteran's condition has no impact on the Veteran's ability to perform sedentary work, and a mild impact on her ability to perform physical work.  In support of this opinion, the examiner noted that the Veteran report having no left foot symptoms while sitting at work, and that standing and walking (which ranges from 10 to 50 percent of her time at work) causes irritation of her left foot.  The report concludes with diagnoses of hallux valgus and foot injuries, tibial sesamoid fracture.  

Analysis

The Board's review of the evidence demonstrates that the ratings assigned for the service-connected left foot disability should be staged.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that prior to 8, February 2012, the left foot disability more nearly approximated a severe foot injury.  The Veteran is shown to have pain with weight bearing, some weakness, and a limited range of motion in her left great toe.  The clinical records reflect that, during this time period, the Veteran reported foot pain as being between 7 and 10 in severity where 10 is the most severe.  She is also shown to have used a cane to ambulate at times.  The report of the October 2005 VA general physical examination notes tenderness to palpation of the left great toe, reduced muscle strength on dorsiflexion and plantar flexion of the left foot, and reduced range of motion of the left great toe.  This examiner reported that walking for the Veteran was "very painful" and that employment in a standing position would be very problematic.  The March 2006 clinical record references "significant" pain when the foot was pressed and "severe" pain when the halluces is dorsiflexed.  At the time of the December 2007 hearing, the Veteran again reported pain being an average of 7 out of ten.  

Subsequent to the foot surgery, the Veteran continued, for the most part, to report foot pain which, at times, was in the severe range.  In June 2006, she reported subsiding pain but also flares of pain.  This pain was not quantified.  Again, in October 2006, she reported diminished pain since the surgery but also sharp pain on walking.  In November 2006, she reported a lot of pain.  While she informed a clinician in November 2007 that the pain completely resolved, at the time of the December 2007 hearing, the Veteran testified that pain was again 7 out of 10.  In July 2008, foot pain was a 7 and in December 2010, it was reported that the Veteran was still taking medication for foot pain.  While this evidence indicates a decrease in the symptomology, the decrease is not quantified.  Upon application of the benefit of the doubt, the Board finds this symptomology continues to more nearly approximate sever foot disability than moderately severe foot disability.  to a severe foot injury.  

On February 8, 2012, the clinical records show that the foot injury was, at most, moderately severe.  The medical records dated from this time forward indicate the Veteran was experiencing substantially reduced foot symptomology or no foot symptomology at all.  The January 2013 VA examination report documents that she did not use any assistive devices for locomotion.  Moreover, physical examination revealed her left foot to be nontender to palpation or manipulation, and without any edema.  The report also shows that her gait, ambulation and weight bearing were normal; that there was no apparent incoordination, weakened movement, excess fatigability or any increase in functional impairment on repeated use; and that the Veteran did not report having any flare ups.  Based upon all of these findings the examiner opined that the severity of the Veteran's left foot disability was moderate.  

During the course of this appeal, the Veteran was granted a temporary total disability rating, effective from March 7, 2006, through April 30, 2006, relating to her post-surgical convalescence.  Accordingly, the issue of a higher evaluation during this period has become moot.  The Board also notes that its December 2012 decision separately addressed the evaluation assigned for the scar on the Veteran's left foot.  

There is no other Diagnostic Code pertinent to the foot claim which could result in higher disability evaluations than those discussed above.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  There is no evidence demonstrating that the service-connected left foot disability includes hammertoes and claw foot, or hallux valgus.  In addition, service connection has been denied for pes planus (flat feet).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5280, 5281, 5282.  Additionally, the Diagnostic Codes for weak foot and metatarsalgia do not provide for an evaluation in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279.  Furthermore, the evidence of record does not demonstrate any malunion or non-union of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

Psychiatric Disability

Rating Criteria

The Veteran's service-connected psychiatric disability currently is rated as 30 percent disabling under 38 C.F.R.  § 4.130, Diagnostic Code 9434.  This code provides that a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Factual background

At the time of an October 2005 VA mental disorders examination, the Veteran reported she continued to experience depression, anger, nightmares of early childhood abuse, and difficulties with interpersonal relationships at work.  When overcome with stress, she would take a time out at work and go to an ambulatory care center.  This occurred approximately once per week.  She was in a good relationship with a man.  She had irritability, depression, difficulty falling asleep and difficulty dealing with stress.  She had a tendency to isolate from others.  She reported exaggerated startle reaction and she was hypervigilent.  

Mental status evaluation revealed the Veteran was casually dressed with good hygiene.  She was fully alert and oriented.  She communicated directly and openly.  She denied delusions, hallucinations, and there was no evidence of thought disorder.  She denied suicidal and homicidal thoughts but did report a prior suicide attempt.  She had difficulty concentrating, maintaining focus and short term memory problems.  She denied panic attacks and anxiety problems in general.  Her primary problem was depression.  She had difficulty falling asleep and sometimes wakes up too early.  The diagnoses were chronic moderate PTSD and recurrent moderate major depression.  A global assessment of functioning (GAF) score of 45 was assigned.  

A February 2006 clinical record reveals the Veteran presented with a depressed mood and labile affect but moderated her affect well.  She continued to struggle with PTSD related to a question of military sexual trauma and childhood sexual abuse.  She also exhibited depression which seemed to relate to her fight to regain custody of her son whom she relinquished during her active duty service.  Her sleep reportedly remained disrupted and she did not feel rested.  She denied suicidal and homicidal ideation.  She was recently engaged but was having difficulty being excited about the event.  She was temporarily out of work due to a foot injury.  

In April 2006, it was written that the Veteran had been assaulted by a family member during childhood.  She has since been isolated, anxious, sad, withdrawn, hypervigilent.  She also reported insomnia and flashbacks.  Mental status examination revealed she was alert, verbal, cooperative, thoughtful, interactive, and focused without evidence of overt psychosis, suicidal or homicidal ideation, pressured speech, irritability or hypomania.  Judgment and insight were modest.  The impression was modestly compensated woman with PTSD and comorbid depression with anxiety.  

In a separate clinical record dated in April 2006, it was reported that the Veteran presented with a depressed mood and labile affect though she moderated her affect well.  She continued to struggle with PTSD related to a question of military sexual trauma and childhood sexual abuse.  She also exhibited depression which seemed to relate to her fight to regain custody of her son.  Symptoms of depression and PTSD had been interfering with her functioning and ability to cope with the increased demands of full time CNA work in a local residential skilled facility.  Her sleep reportedly remained disrupted and she did not feel rested.  Her moods were labile, crying often and having a difficult time distracting herself from the guilt, feelings of helplessness and hopelessness.  She was working as a full time CNA where she had been physically assaulted and verbally abused by the residents.  She worked long hours on multiple shifts and reported difficulty coping with high stress levels on a daily basis.  The verbal and physical assaults were triggering PTSD.  

In June 2006, the Veteran presented with moderately depressed mood and congruent affect.  She had been assaulted at work.  The Veteran was going to quit her current CNA job and search for a job which was less physically and psychologically threatening.  Her fiancée was supportive of the plan.  Treatment was focused on current life stressors including fighting to regain custody of her son.  The Veteran did not present with perceptual disturbances or thought disorder and denied recent homicidal and suicidal ideation.  The diagnosis was PTSD and the examiner found the Veteran had significant symptoms of depression and PTSD.  The Veteran was overwhelmed with and preoccupied with regaining custody of her son.  

In June 2006, the Veteran reported she was working on a per diem basis as a childcare provider.  She had to quit her old job due to overwhelming stress.  She felt her depression interfered with her ability to maintain employment.  The Veteran was alert and oriented.  There were no suicidal or homicidal plans.  Mood was depressed with congruent affect.  There was no evidence of perceptual or thought disturbance.  The Veteran reported nightmares and slept very little.  Speech was of standard rate and volume.  Insight and judgment were adequate.  

The Veteran testified before the undersigned in October 2007 that she had intermittent daily symptoms of depression.  A witness testified that the Veteran's mood could change from morning to night.  

An October 2007 VA clinical record indicates the Veteran reported being depressed since childhood.  She was married to her second husband and described the marriage as good.  She denied suicidal attempts or being a danger to others.  She denied military sexual trauma.  She was cooperative and relevant with normal grooming and orientation.  Speech was clear and relevant, behavior was normal and judgment was sound.  Affect was full.  Mood was depressed with diminished self-esteem and feeling guilty.  Thoughts were well organized and reality based.  Cognition was normal.  The examiner observed that the Veteran's presentation was congruent with the mood disorder and personality changes brought about from prolonged verbal, physical and sexual abuse and rejection from the family.  The Axis I diagnoses were major depressive disorder and PTSD.  A GAF score of 47 was assigned.  

In November 2007, a diagnoses of major depressive disorder not otherwise specified and PTSD secondary to sexual abuse were rendered.  A GAF score of 50 was assigned.  The clinician wrote that the Veteran lived with a male friend and was employed full time.  Since getting out of service, the Veteran has tried to get her son back.  She reported periods of confusion and crying lasting about one half hour.  She generally felt sad.  Another record dated the same month reveals the Veteran reported she was sleeping well and her mood was better.  Examination revealed she was cooperative and relevant.  Grooming, orientation, and behavior were normal.  Speech was clear and relevant.  Affect was full and judgment was sound.  The Veteran was moderately depressed with diminished self-esteem and feeling guilty.  There was no crying, suicidal intent or plan.  Thoughts were well organized and reality based.  Cognition was normal.  Major depressive disorder and PTSD were diagnosed.  A GAF score of 47 was assigned.  

In February 2008, it was written that the Veteran was working, eating and sleeping well.  Physical examination revealed she was cooperative and relevant.  Grooming, orientation and behavior were normal.  Speech was clear and relevant.  Judgment was sound and affect was full.  Mood was moderately depressed with feelings of guilt and diminished self-esteem.  There was no suicidal intent or plan.  Thinking was well organized and reality based.  Presentation was congruent with mood disorder and personality changes brought on by verbal, physical and sexual abuse and rejection from the family.  The Axis I diagnoses were major depressive disorder and PTSD.  A GAF score of 47 was assigned.  Another record dated the same month reveals the Veteran reported having a good relationship with a male friend.  

In June 2008, the Veteran was diagnosed with depression/PTSD-abuse/rape from childhood.  A GAF score of 47 was assigned.  The Veteran was working and had a significant other for several years.  She was not suicidal.  She was forward thinking with normal speech rate, rhythm and volume.  She smiled easily.  She was oriented times three.  Affect was congruent with mood.  There were no unusual perceptions.  She was logical in her thinking.  

In July 2008, the Veteran reported she felt good, her mind worked and she slept.  Objectively, grooming was normal.  General attitude was cooperative and relevant.  Speech was well organized and relevant.  Behavior was appropriate and under rational control.  Orientation and awareness were normal.  Judgment was sound and affect was full.  Mood was moderately depressed with diminished self-esteem but she was not suicidal.  Thinking was reality based and well organized.  The diagnosis was major depressive disorder and PTSD.  A GAF score of 50 was assigned.  

In December 2008, the Veteran reported that she had visited with her father, son, grandfather and family and was glad she did it.  Objectively, the Veteran was casually dressed and well groomed.  Demeanor was polite and cooperative.  Speech was well organized and relevant.  Behavior was appropriate and under rational control.  Orientation and awareness was normal.  Judgment was sound and affect was full.  Mood was depressed without suicidal intent.  Thinking was reality based and focused on a recent trip.  

In April 2009, it was written that the Veteran was sad but managing.  Her relationship to M. ended after three months by mutual accord.  She felt that he could not relate to her spirituality as she needed.  Examination revealed the Veteran was casually dressed and well groomed.  Demeanor was polite and cooperative.  Speech was well organized and relevant.  Behavior was appropriate and under rational control.  Orientation and awareness were normal.  Judgment was sound and affect was full.  Mood was sad when talking about M. and her son but she was not suicidal.  Thinking was reality based.  The diagnosis was major depressive disorder and a GAF score of 50 was assigned.  

In May 2009, the Veteran reported she was depressed and felt like crying.  Examination revealed the Veteran was casually dressed and well groomed.  Demeanor was polite and cooperative.  Speech was well organized and relevant.  Behavior was appropriate and under rational control.  Orientation and awareness were normal.  Judgment was sound and affect was full.  Mood was depressed with psychomotor retardation but she was not suicidal.  Thinking was reality based.  The diagnosis was major depressive disorder.  Another record dated the same month reveals the Veteran reported stress at work as she had to sit in front of TV cameras all day carefully watching.  Examination revealed the Veteran was casually dressed and well groomed.  Demeanor was polite and cooperative.  Speech was well organized and relevant.  Behavior was appropriate and under rational control.  Mood was depressed with psychomotor retardation but she was not suicidal.

In August 2009, the Veteran was casually dressed and well groomed.  Demeanor was polite and cooperative.  Speech was well organized and relevant.  Behavior was appropriate and under rationale control.  Orientation and awareness were normal.  Judgment was sound.  Affect was full and mood was depressed.  The Veteran continued to work and take care of her home.  She was not suicidal.  

In September 2009, the Veteran reported increased stress at work.  She was not suicidal or homicidal.  Another record dated the same month reveals the Veteran had several stressors in her life including losing a custody battle over her son, and having financial stressors because she had to pay child support.  Objectively, the Veteran was alert and oriented, wearing a work uniform.  Hygiene was adequate.  There were no psychomotor abnormalities.  Affect was restricted.  The Veteran described her mood as depressed and anxious.  She denied suicidal and homicidal thoughts.  She denied psychotic symptoms.  Thought processes were organized and goal directed.  Cognition was grossly intact.  Attention, memory and concentration were adequate.  The diagnosis was moderate recurrent major depressive disorder with a GAF score of 57.  

In October 2009, the Veteran was working full time and volunteering at a hospital.  Her major concerns were her son and family in New York, her working situation and the burden of owning a home by herself.  She had been depressed for a long time and had difficulty making friends because she was afraid to be rejected or betrayed.  Examination revealed she was well dressed and groomed.  Speech was organized and relevant.  Behavior was appropriate to the circumstances.  Orientation and awareness were normal.  Judgment was sound and affect was full.   Mood was depressed but there was no evidence of suicidal ideation.  Thinking was linear and clear and cognition appeared to be intact.  The Axis 1 diagnoses were PTSD and major depressive disorder.  A GAF score of 48 was assigned.  The problem noted was depression compounded by distrust of people which kept her isolated.  

In January 2010, the Veteran was sad and hurt.  She tended to isolate.  Her aunt had recently passed away.  She was disappointed with a family reunion and her interactions with her brother.  Objectively she was well dressed and groomed.  Speech was well organized and relevant.  Behavior was appropriate to the circumstances.  Orientation and awareness were normal.  Judgment was sound and affect was full.  Mood was depressed but there was no evidence of suicidal intent or plan.  Thinking was linear and reality based.  Cognition appeared to be intact.  The diagnoses were major depressive disorder and PTSD.  A GAF score of 48 was assigned.  

In February 2010, the Veteran was well dressed and groomed.  Speech was well organized and relevant.  Behavior was appropriate to the circumstances.  Orientation and awareness were normal.  Judgment was sound and affect was full.  Mood was depressed but there was no evidence of suicidal intent or plan.  Thinking was linear and reality based.  Cognition appeared to be intact.  The diagnoses were major depressive disorder and PTSD.  A GAF score of 48 was assigned.  

In April 2010, the Veteran reported feeling more depressed and ambivalent about upcoming decisions.  Mental status examination revealed she was well dressed and groomed.  Speech was well organized and relevant.  Behavior was appropriate to the circumstances.  Orientation and awareness were normal.  Judgment was sound and affect was full.  Mood was depressed.  The Veteran denied suicidal intent or plan.  Her activities of daily living were intact.  Thinking was linear and reality based.  The Axis I diagnoses were major depressive disorder and PTSD.  A GAF score of 48 was assigned.  

In July 2010, the Veteran reported having problems with sleep and her appetite was reported to be bad.  She denied homicidal and suicidal ideation.  

In September 2010, mental status examination revealed the Veteran was casually dressed and well groomed.  Her demeanor was polite and cooperative.  Speech was well organized and relevant and behavior was appropriate and under rational control.  Orientation and awareness were normal.  Judgment was sound and affect was full.  The Veteran's mood was level and thinking was reality based and focused on issues of daily living.  A GAF score of 48 was assigned.

In December 2010 mental status examination revealed the Veteran was alert and attentive.  She was cooperative and reasonable and presented in her work uniform.  Speech was normal in rate and rhythm.  Affect was congruent with her anxious and dysphoric mood.  She was tearful at times.  There were no hallucinations or unusual thought content.  There was no suicidal or homicidal ideation.  Insight and judgment were good and memory was intact.  The Veteran was assessed to be a very low suicide risk.  The Axis I diagnoses were PTSD and major depressive disorder.  A GAF score of 55 was assigned.  

In February 2011, the Veteran reported increased problems with anxiety and depression.  She was having trouble driving and interacting with coworkers.  Mental status examination revealed she was neatly groomed and anxious.  Affect was contrasted.  Thought processes were rigid.  There were no suicidal or homicidal ideation and no psychosis.  Insight and judgment were adequate.  The Axis I diagnoses were PTSD from childhood abuse and major depressive disorder.  A GAF score of 50 was assigned.  

In May 2011, the Veteran reported she was not sleeping and felt bad.  It was determined the Veteran was at low risk for suicide.  

In January 2012, the Veteran reported feeling more stressed and frustrated about school and work responsibilities.  She had been crying one to two times per week, her sleep had been irregular and she had a hard time getting up in the morning.  Her motivation and appetite were okay but she was not performing like she would like to.  She denied hallucinations and suicidal plans.  There was no history of suicidal acts or history of violence or other legal problems.  She did not have a significant other but had friends in New York.  She was employed as a police assistant by VA.  Objectively, she was alert and oriented times three.  Her behavior was polite and cooperative.  Speech was regular, relevant and of normal tone and rate.  Mood was moderately depressed and frustrated.  Affect was congruent with mood.  Thought processes were linear and goal directed with no hallucinations elicited.  She denied homicidal and suicidal ideation.  Insight was appropriate and judgment was adequate.  The diagnoses were adjustment disorder with depressed mood, recurrent major depressive disorder without psychotic features and chronic PTSD.  A GAF score of 55 was assigned.  

In February 2012, the Veteran reported that she continued to be stressed and frustrated about school and work responsibilities.  Her sleep was irregular and she reported having nightmares at least once per week.  She had a hard time getting up in the morning.  At times she was not interested in doing anything on her free time.  She denied hallucinations and homicidal or suicidal ideation.  There was no history of violence or legal problems.  The Veteran had a few friends in New York.  Mental status examination revealed the Veteran was cooperative and her speech was regular and relevant with normal tone and rate.  Mood was moderately depressed and frustrated.  Affect was congruent with mood.  Thought processes were linear and goal directed.  She denied suicidal and homicidal plans.  Insight was appropriate and judgment was adequate.  The Axis I diagnoses were adjustment disorder with anxiety and depressed mood; severe major depressive disorder without psychotic features and PTSD.  A GAF score of 60 was assigned.  

In March 2012, the Veteran reported feeling overwhelmed with school, work and life issues.  Sleep was irregular with nightmares.  She had a hard time getting up in the morning.  At times she was not interested in doing anything on her free time.  She denied hallucinations and homicidal or suicidal ideation.  Mental status examination revealed the Veteran was cooperative but slightly anxious and her speech was regular and relevant with normal tone and rate.  Mood was moderately depressed and frustrated.  Affect was congruent with mood.  Thought processes were linear and goal directed.  She denied suicidal and homicidal plans.  Insight was appropriate and judgment was adequate.  The Axis I diagnoses were adjustment disorder with anxiety and depressed mood; severe major depressive disorder without psychotic features and PTSD.  A GAF score of 65 was assigned.  

In May 2012, the Veteran reported she had been busy with work and school and life.  Sleep was irregular with nightmares.  She had a hard time getting up in the morning.  At times she was not interested in doing anything on her free time.  She denied hallucinations and homicidal or suicidal ideation.  Mental status examination revealed the Veteran was cooperative but slightly anxious and her speech was regular, relevant with normal tone and rate.  Mood was moderately depressed and frustrated.  Affect was congruent with mood.  Thought processes were linear and goal directed.  She denied suicidal and homicidal plans.  Insight was appropriate and judgment was adequate.  The Axis I diagnoses were adjustment disorder with anxiety and depressed mood; severe major depressive disorder without psychotic features and PTSD.  A GAF score of 65 was assigned.  

In December 2012, the Veteran reported she had not been seen for 7 months because of being very busy at work and life.  She continued to attend school and intended to finish next June.  She reported increased stress in her life, with work and family changes.  She now had her son living with her and he was doing fine, but was concerned about assignments, family and school demands.  Computer records showed that she had not been taking the medications regularly.  When asked about the medication, she reported that she forgets to take them because she is too busy.  She still had limited motivation and was feeling tired and at times not interested in doing anything on her free time.  Her appetite was OK, but she had lost some weight because of being too busy.  She was not performing as she would like to.  She denied hallucinations and denied suicidal ideas or plans.  She was dressed in work clothes, alert, and oriented.  She was somewhat frustrated with several issues going in her life.  She was cooperative but slightly anxious and speech was regular and relevant with normal tone and rate.  Her mood was mildly depressed and frustrated.  Affect was congruent with mood.  Thought processes were linear and goal directed, with no hallucinations elicited.  She reported mood problems but denied suicidal or homicidal ideas or plans.  Insight was appropriate and judgment was adequate.  The Axis I diagnoses were adjustment disorder with anxiety and depressed mood, recurrent chronic severe major depressive disorder without psychotic features and chronic PTSD.  A GAF score of 60 was assigned.  

Analysis

With regard to the enumerated symptomology under Diagnostic Code 9434, the evidence does not support the criteria for a 50 percent disability rating.  The evidence is not consistent with a flattened affect.  Indeed, a February 2006 outpatient treatment record notes that the Veteran's affect was labile but that she moderated it well.  Although her affect was noted to be congruent with a depressed mood and/or restricted in May 2006, June 2006, September 2009, December 2010, January 2012, February 2012, March 2012, May 2012 and December 2012 outpatient treatment records, the records did not identify her affect as flat.  In addition, her affect was full according to October 2007, November 2007, February 2008, July 2008, April 2009, October 2009, January 2010, February 2010, and September 2010 treatment records.

The evidence is not consistent with circumstantial, circumlocutory, or stereotyped speech.  The Veteran's speech consistently has been described in normal terms.  She communicated directly and openly at an October 2005 VA examination.  An April 2006 outpatient treatment record notes that her speech was not pressured, and May 2006, September 2009 and December 2010 outpatient treatment records indicate that it was of standard rate and volume.  According to October 2007, February 2008, July 2008, April 2009, October 2009, January 2010, and February 2010, April 2010, July 2010, September 2010, outpatient treatment records, the Veteran's speech was clear, organized, and relevant.  In January 2012, February 2012, May 2012, and December 2012, speech was regular and relevant.  

The evidence is not consistent with panic attacks more than once a week.  Indeed, the evidence does not support a history of panic attacks.  Panic is not defined in the rating schedule but generally is defined as "acute, extreme anxiety with disorganization of personality and function."  Dorland's Illustrated Medical Dictionary 1220 (28th ed.  1994).  On VA examination in October 2005, the Veteran denied panic attacks, and there is no evidence of panic attacks in subsequent VA outpatient treatment records.

VA outpatient treatment records reveal that the Veteran's judgment was evaluated as modest in April 2006, which may or may not be indicative of impaired judgment.  Otherwise, the evidence does not support the presence of impaired judgment.  It was described as adequate in May 2006; and sound in October 2007, November 2007, February 2008, July 2008, April 2009, October 2010, January 2010, February 2010, April 2010 and September 2010.  Additionally, in September 2009, a VA treatment record reflects that the Veteran's judgment was deemed to be fair.  In December 2010, judgment was good.  In February 2012, March 2012, May 2012, and December 2012, judgment was adequate.  

The evidence of record does not directly address the criterion of difficulty in understanding complex commands and impaired abstract thinking.  However, the October 2005 VA examiner noted no impairment of thought process or communication and no evidence of a thought disorder.  In addition, VA outpatient treatment records show that the Veteran's cognition was evaluated as within normal limits in February 2006, May 2006, February 2008, and July 2008, and her thinking was evaluated as well-organized and reality-based in October 2007 November 2007, April 2009, September 2009, October 2009, January 2010, and February 2010.  In January 2012, February 2012, March 2012, May 2012 and December 2012, thought processes were described as linear and were linear and goal directed.  These findings indicate no impairment in thinking or the ability to understand commands.

The evidence is not consistent with impairment of both short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  On VA examination in October 2005, the Veteran reported short-term memory problems, and a November 2007 outpatient treatment record indicates that she reported experiencing periods of confusion.  However, VA outpatient treatment records dated from February 2006 to December 2012 reflect no memory problems.  Moreover, even assuming short-term memory impairment is shown, long-term memory impairment is not.  The Board interprets this criterion as requiring both types of memory impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The evidence is somewhat consistent with difficulty in establishing effective work and social relationships.  The records document that the Veteran has had problems with some relationships but that she has also been able to consistently maintain relationships with others.  At the December 2007 hearing, M.R. testified that the Veteran tends to isolate herself at home, and an April 2006 outpatient treatment record notes that the Veteran is isolated.  A May 2006 VA outpatient treatment record notes that the Veteran quit her job because she was overwhelmed by stress but it does not reveal the cause of the stress.  In December 2007 the Veteran testified that she has difficulty getting along with co-workers.  In June 2008, it was reported the Veteran had had a significant other for several years.  In December 2008, the Veteran reported she had visited with family.  In April 2009, the Veteran reported she had terminated her relationship with M. but this was by mutual accord and due to difficulties with spirituality.  In October 2009, the Veteran was volunteering at a hospital in addition to working.  She did report at that time difficulty making friends.  In January 2010, she reported she tended to isolate but she had attended a family reunion.  In February 2011, she reported problems interacting with coworkers.  In January and February of 2012 she acknowledged that she had some friends.  As of December 2012, her son was living with her and she was attending school.  Regarding employment, the Veteran, at times, referenced problems with co-workers but there is no indication the Veteran quit or lost her job due to problems interacting with co-workers at work.  The evidence shows the Veteran was attacked at work but this was by patients.  She did leave this job, in part, due to reported symptoms of PTSD which does provide evidence of the service-connected disability impairing a work relationship.  Overall, the evidence shows social and occupational impairment with occasional decreases in work efficiency.  

The evidence is consistent with disturbances of motivation and mood.  The Veteran's mood consistently has been evaluated as depressed.  She reported crying spells and feelings of guilt and sadness at the October 2005 VA examination and on numerous subsequent occasions when she was seen by VA for outpatient treatment.  The evidence does not document impairment in mood that was productive of problems with work other than in 2006 when the Veteran referenced PTSD symptoms as being a reason for leaving a job.  

The Board acknowledges that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).   

In this case, the record does not show that the Veteran's psychiatric disability is manifested by any symptoms that are not contemplated by the rating criteria which are productive of occupational or social impairment that more nearly approximates reduced reliability and productivity or greater level of impairment.  

The preponderance of the evidence establishes that the Veteran's acquired psychiatric disability results in a level of impairment that more nearly approximates the social and occupational impairment with occasional decrease in work efficiency required for a 30 percent disability rating than the occupational and social impairment with reduced reliability and productivity contemplated by a 50 percent disability rating.  During the entire appeal period, the Veteran has been able to obtain and maintain employment.  In April and June 2006, clinical records reference mental problems as interfering with employment.  The Veteran's employment at that time subjected her to physical assaults by patients which triggered PTSD symptoms.  In June 2006, she informed a clinician that she quit the job for a less threatening job.  All the subsequent references to the Veteran's employment were silent as to mental problems being a reason for a change in employment.  These reveal she reported feeling stress but there is no indication the Veteran left employment because of stress or was otherwise impaired anyway at work due to the stress.  Similarly, in February 2011, the Veteran reported problems with co-workers but there is no indication that she lost employment or was experiencing impairment which was more than occupational impairment with an occasional decrease in work efficiency.  The record is devoid of evidence indicating that the Veteran lost promotion opportunities or was otherwise impaired in career advancement due to her service-connected mental disability.  

The preponderance of the evidence shows that the service-connected psychiatric disability is productive of a level of impairment in the Veteran's social functioning which more nearly approximates the 30 percent criteria.  The Board acknowledges that there are references to the Veteran being isolated and withdrawn.  During the appeal period, however, she has maintained friendships with at least a few people and also is able to maintain a relationship her family.  She has, at times, been involved with significant others.  When these relationships ended, the Veteran did not report mental symptomology as being a cause.  The Veteran has also been able to successfully attend school and also is able to perform volunteer work which further indication successful interactions with others on a non-employment level.   She has indicated, at times, that she had difficulty with motivation but there is no indication this has affected her social functioning. 

In making the above determinations, the Board has considered the Veteran's GAF scores.  GAF scores are based on a scale reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) ([citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

The October 2005 VA examiner assigned the Veteran a GAF score of 55.  In an April 2006 VA outpatient treatment record, her psychiatrist assigned a GAF score of 58.  GAF scores of 47, 48, and 50 were assigned in October 2007, November 2007, February 2008, June 2008, July 2008, April 2009, October 2009, January 2010, and February 2010 VA outpatient treatment records.  Additionally, a September 2009 VA treatment record reflects a GAF score of 57.

The Board notes that GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Here, some of the GAF scores assigned appear to reflect impairment more serious than the disability picture painted by the above-discussed objective findings.  The objective findings show no flat affect, circumstantial speech, panic attacks, suicidal ideation, severe obsessional rituals, frequent shoplifting, or inability to keep a job.  The evidence demonstrates that the Veteran has been able to obtain and maintain employment during the appeal period.  There is only one instance where mental health symptomology is referenced as effecting the Veteran at her employment which is addressed above.  She also maintains friendships with at least a few people and also is able to maintain contact with her family including her parents, her brother and her son.  In light of the inconsistencies between the assigned GAF scores and the objective findings of record, the Board favors the objective findings because they are explained and supported by detailed medical evidence as well as the Veteran's own reported history.

In sum, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a higher initial disability rating for psychiatric disability.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's service-connected psychiatric disability warranted a disability rating higher than 30 percent.  See Fenderson v.  West, 12 Vet. App. 119 (1999).




Extra-schedular Consideration

The Board has considered whether these claims should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  When comparing the disability picture of the Veteran's residuals of a tibial sesamoid fracture and bunionectomy of the left foot with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability ratings assigned, to include the increase granted herein.  The criteria for the ratings to be assigned reasonably describe the Veteran's disability level and symptomatology.  For the same reason, the Board finds that the service-connected psychiatric symptomology is contemplated by the rating schedule and the assigned evaluation is therefore adequate.  No referral is required for either disability.


							(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the residuals of a tibial sesamoid fracture and bunionectomy of the left foot warrant a 30 percent for the period prior to February 8, 2012, and a 20 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary awards.

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder is denied.   



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


